945 N.E.2d 610 (2011)
PEOPLE State of Illinois, petitioner,
v.
Victoria A. ROSSETTI, Judge of the Nineteenth Judicial Circuit, respondent.
No. 111883.
Supreme Court of Illinois.
March 16, 2011.
Motion by petitioner for leave to file a petition for an original writ of mandamus or for a supervisory order.
IT IS ORDERED that the motion for leave to file a petition for writ of mandamus is denied. The motion for supervisory order is allowed. In the exercise of this Court's supervisory authority, the Circuit Court of Lake County is directed to vacate that portion of its order of December 15, 2010, in People v. Haissiq and Golden Lake County No. 00 CF 1400, 1401, allowing defendants to file a new appeal as a remedy for the finding of ineffective assistance of counsel. The circuit court is directed to enter an order consistent with Section 122-6 of the Post Conviction Hearing Act (725 ILCS 5/122-6) as directed by this Court's opinion in People v. Golden 229 Ill. 2d 277, 284, 322 Ill. Dec. 569, 891 N.E.2d 860 (2008).
Order entered by the Court.